Citation Nr: 0701222	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for sinus allergies.

3.  Entitlement to service connection for left shoulder pain.

4.  Entitlement to service connection for bilateral tibial 
stress fractures.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to an initial compensable disability rating 
for status postoperative rotator cuff tear of the right 
shoulder.

7.  Entitlement to an initial compensable disability rating 
for a surgical scar of the right shoulder. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran reported active duty service from February 1977 
to August 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which adjudicated the issues on appeal.  

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed with degenerative disc disease 
at L1-2, L4-5, and L5-S1 within one year of her separation 
from active duty. 

2.  The veteran has a disability involving chronic sinus 
allergies that began in service.

3.  There is no evidence of a diagnosis or any current 
existing chronic disability regarding the veteran's left 
shoulder or either tibia. 

4.  The veteran's right arm demonstrates forward flexion and 
abduction of 160 degrees, external rotation of 90 degrees, 
and internal rotation of 80 degrees, with no objective 
evidence of pain, weakness, or incoordination on motion. 

5.  The veteran's surgical scar on her right shoulder is 
nontender and measures 2 by 1/16 inches. 


CONCLUSIONS OF LAW

1.  A low back disability involving degenerative disc disease 
at L1-2, L4-5, and L5-S1 was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A disability involving sinus allergies was incurred in 
service.  38 U.S.C.A.       §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.380 (2006).

3.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4.  Bilateral tibial stress fractures were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

5.  The criteria for an initial compensable disability rating 
for status postoperative rotator cuff tear of the right 
shoulder have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2006).

6.  The criteria for an initial compensable disability rating 
for a surgical scar on the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7801 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Certain chronic diseases, including arthritis, may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that she has a current low back disability 
that was incurred in service.  Her service medical records 
show that she was treated in May 1990, in May 2002, and in 
July 2002 for low back pain.  However, it does not appear 
that radiographs were performed to determine the cause of the 
veteran's pain.  

The veteran was afforded a VA general medical examination in 
February 2004.  At that time, the veteran indicated that she 
had developed low back pain with radiation down her right 
posterior leg in April 2003.  She denied any trauma or 
injury, but reported that she had performed a lot of heavy 
lifting while on active duty.  X-rays of the veteran's spine 
were normal.  Therefore, the diagnosis was simply mechanical 
low back pain.  

However, an MRI performed in June 2004 revealed degenerative 
disc disease at L1-2, L4-5, and L5-S1, as well as mild disc 
bulge at L4-5.  It thus appears that the veteran has been 
diagnosed with a chronic low back disability within one year 
of her separation from active duty.  Accordingly, service 
connection is warranted for a low back disability involving 
degenerative disc disease at L1-2, L4-5, and L5-S1.  The 
nature and extent of the disorder is not at issue before the 
Board at this time. 
  
II.  Service Connection for Sinusitis

In addition to the above criteria, the Board notes that 
diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

The veteran's service medical records make no reference to 
allergies at the time of her enlistment examination.  
Instead, they show that she was seen on numerous occasions 
for sinus problems related to seasonal allergic rhinitis from 
1989 to 2003.  In this regard, a November 1989 entry notes 
the veteran's complaints of severe headaches due to a 
diagnosis of left maxillary sinusitis.  A March 1991 report 
also lists a diagnosis of sinus congestion.  An April 1996 
report contains a diagnosis of sinusitis, while a June 1996 
report contains a diagnostic assessment of questionable 
allergic rhinitis.  An April 1997 report notes that the 
veteran was allergic to grasses and mold.  Records dates 
since 1998 show continued treatment for sinus problems due to 
allergic rhinitis.  

The February 2004 VA examination report also notes the 
veteran's history of sinus pressure and postnasal drip dating 
back to 1986 while stationed in North Dakota.  Following a 
review of the claims file and a physical examination, the 
examiner diagnosed the veteran with "sinus allergies, 
chronic."  The examiner did not specifically comment on a 
possible nexus between the veteran's allergic rhinitis in 
service and her current diagnosis of chronic sinus allergies.  
Nevertheless, since the veteran's allergic rhinitis is a 
chronic condition, diagnosed both in service and within one 
year of her separation from active duty, service connection 
for sinus allergies is warranted.  38 C.F.R. § 3.303, 3.380. 

III.  Service Connection for Left 
Shoulder Pain and Bilateral Tibial 
Stress Fractures

The veteran claims that she has a left shoulder disorder and 
bilateral tibial stress fractures, both of which had their 
onset during her period of active duty service.  With respect 
to the veteran's left shoulder pain, her service medical 
records show that she was seen for left shoulder pain on 
several occasions in 1998 and 2000.  Diagnoses included left 
shoulder pain and possible impingement syndrome.  This 
condition apparently resolved, however, as no further 
reference to left shoulder pain was noted in her service 
medical records. 

With respect to bilateral tibial stress fractures, her 
service medical records show that she was seen for bilateral 
shin pain in July 1996.  A bone scan at that time revealed 
increased uptake with evidence of stress changes.  However, 
tibial fractures were not identified.  Moreover, the 
remainder of her service medical records made no further 
reference to pain in either shin.  

Overall, since the veteran's service medical records make no 
reference to a chronic disability involving her left shoulder 
or either tibia, these records provide highly probative 
evidence against the veteran's claim.

More importantly, the veteran has not submitted any evidence 
showing that she currently suffers from a disability 
involving her left shoulder or either tibia.  The February 
2005 VA examination report notes that there is "no clinical 
or radiological evidence of osteoarthritis of bilateral 
shoulders" and "no clinical or radiological evidence of 
tibula/fibula stress fractures," thereby providing highly 
probative evidence against the veteran's claims.

Since there is no medical evidence of a current disability 
involving the veteran's left shoulder or either tibia, her 
claims must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for left shoulder pain and bilateral 
tibial stress fractures.  Accordingly, her appeal is denied.

IV.  Increased Rating for Status 
Postoperative Rotator Cuff Tear of 
the Right Shoulder

The record shows that the veteran injured her right shoulder 
and underwent surgery for a right rotator cuff tear while on 
active duty.  As a result, the March 2004 rating decision 
granted service connection and assigned a noncompensable 
(zero percent) disability rating for status post operative 
rotator cuff tear of the right shoulder.  

The veteran appealed that decision with respect to the 
initial noncompensable rating.  Therefore, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's right shoulder disability under 
Diagnostic Code (DC) 5201, for limitation of motion of the 
arm.  This code provision provides a 20 percent rating where 
motion of either arm is limited to the shoulder level, with 
higher ratings assigned for more severe limitation of motion.  
See 38 C.F.R. § 4.71a, DC 5201.  

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward flexion, 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external 
rotation.  See 38 C.F.R. § 4.71, Plate I.

In this case, the veteran's right shoulder disability does 
not meet the criteria for a 20 percent disability rating 
under DC 5201.  In this regard, the February 2004 VA 
examination report notes that the veteran's right arm 
demonstrated 160 degrees of abduction.  Since a 20 percent 
rating under DC 5201 requires limitation of motion of the arm 
from midway between the side and the shoulder, which is 
essentially 90 degrees of abduction, there is simply no basis 
to assign a 20 percent disability rating under DC 5201.

The Board also finds that a compensable disability rating is 
not warranted under DC 5203, for impairment of the clavicle 
or scapula involving dislocation.  38 C.F.R. § 4.71a, DC 5203 
(2006).  Since there is no evidence that the veteran 
dislocated her right shoulder since her surgery, DC 5203 does 
not apply.

The Board also finds that a 20 percent disability rating is 
not warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
February 2004 VA examination report notes that the veteran's 
right arm demonstrated essentially full range of motion, with 
160 degrees of forward flexion and abduction, 90 degrees of 
external rotation, and 80 degree of internal rotation.  A 
physical examination also revealed no evidence of any heat, 
redness, swelling, tenderness to palpation, or X-ray evidence 
of arthritis.  Hence, a 20 percent disability rating is not 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45.

Since the veteran's right shoulder disability does not meet 
the criteria for a 20 percent disability rating under DC 
5201, the Board finds that this disability was properly rated 
at the noncompensable level.  Indeed, VA regulation provides 
that, in every instance, such as this, where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  Accordingly, the appeal is denied. 

V.  Increased Rating for a Surgical Scar of the Right 
Shoulder

In March 2004, the RO also granted service connection and 
assigned a noncompensable disability rating for the residual 
surgical scar on the veteran's right shoulder.  The veteran 
appealed that decision with respect to the initial 
noncompensable rating.  See Fenderson, supra. 

A 10 percent rating is provided for scars, other than the 
head face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 
square centimeters); a 20 percent rating is warranted for 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 30 percent rating is warranted for an area 
or areas exceeding 72 square inches (465 square centimeters).  
Lastly, a 40 percent rating is warranted for an area or area 
exceeding 144 square inches (929 square centimeters).  Scars 
that are in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A deep scar is one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, DC 7801.

In this case, the evidence shows that the surgical scar on 
the veteran's right shoulder is significantly less than 6 
square inches or 39 square centimeters required for a 10 
percent rating.  In this regard, the February 2004 VA 
examination report notes a nontender scar on the veteran's 
right shoulder measuring 2 in length by 1/16 inches in width.  
Since this scar is clearly less than 6 square inches, there 
is no basis to assign a compensable disability rating under 
DC 7801.  The examination is found to provide evidence 
against this claim. 

The Board also notes that the criteria of DCs 7802, 7803, and 
7804 do not provide a compensable disability rating for the 
veteran's surgical scar.  38 C.F.R. § 4.118.  
The Board notes that scars can also be rated based on 
limitation of motion of the affected part. 38 C.F.R. § 4.118, 
DC 7805.  However, since the Board has already determined 
that the veteran's right arm demonstrates essentially full 
range of motion, a compensable disability rating under DC 
7805 is not warranted.  See 38 C.F.R. § 4.14.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable disability rating for the surgical scar 
on her right shoulder.  Accordingly, the appeal is denied.

VI.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate her claims; (2) informed her 
about the information and evidence that VA will seek to 
provide; (3) informed her about the information and evidence 
she is expected to provide; and (4) requested that she 
provide any evidence in her possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  In 
addition, the veteran was afforded a VA examination in 
February 2004.  During this examination, it was determined 
that the veteran does not currently suffer from disabilities 
involving her left shoulder or either tibia.  The examiner 
also evaluated the veteran's right shoulder, which include 
range-of-motion testing and a full evaluation of her surgical 
scar.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Service connection for a low back disability involving 
degenerative disc disease at L1-2, L4-5, and L5-S1 is 
granted. 

Service connection for sinus allergies is granted.

Service connection for left shoulder pain is denied.

Service connection for bilateral tibial stress fractures is 
denied.

An initial compensable disability rating for status 
postoperative rotator cuff tear of the right shoulder is 
denied.

An initial compensable disability rating for a surgical scar 
of the right shoulder is denied. 



REMAND

The veteran claims that she has a bilateral knee disorder as 
a result of service.  Unfortunately, the Board finds that 
additional development is required before it can adjudicate 
this claim.  

The veteran's service medical records show that she was 
treated for bilateral knee pain on several occasions.  For 
instance, a May 1988 report notes the veteran's complaints of 
right knee pain of unknown etiology.  A November 1997 report 
notes her complaints of left knee pain after twisting her 
left leg; the diagnostic assessment was sprained lateral 
collateral ligament of the left knee.  A February 1998 report 
notes her complaints of bilateral knee pain while training 
for a marathon; the diagnostic assessment was rule out 
meniscus tear.  When seen in March 1999, her complaints of 
bilateral knee pain were attributable to a diagnosis of 
overuse syndrome.  An October 1999 report notes that she was 
on Naprosyn for left knee pain.  

During her VA examination in February 2004, the veteran 
reported a history of bilateral knee pain since 1996 or 1997.  
She denied trauma and indicated that her knees just started 
hurting, particularly after running.  Following a physical 
examination, the diagnosis was patellofemoral syndrome of the 
knees.  

Based on foregoing, there is no basis to grant service 
connection for a bilateral knee disorder.  Nevertheless, the 
evidence outlined above is sufficient to trigger VA's duty to 
secure a medical opinion on the question as to whether the 
veteran has a bilateral knee disorder as a result of service.  
In this regard, the record contains evidence of a current 
bilateral knee disorder, evidence that she was treated for 
bilateral knee pain in service, and evidence, by way of her 
own lay statements, that her current bilateral knee disorder 
is associated with her service, but insufficient medical 
evidence for the Board to make a decision on the claim.  See 
38 U.S.C.A.   § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is remanded for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether she has a bilateral knee disorder 
as a result of service.  All necessary 
studies and tests should be conducted.  
The veteran's claims file should be made 
available to the examiner for review.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has bilateral knee disorder as a result 
of service.  In do so, the examiner 
should discuss the veteran's treatment 
for bilateral knee pain in service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


